Case 2:20-cv-10904-LVP-RSW ECF No. 7, PageID.48 Filed 04/30/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




NH Learning Solutions
Corporation, et al.,

                                   Plaintiff(s),
v.                                                     Case No. 2:20−cv−10904−LVP−RSW
                                                       Hon. Linda V. Parker
New Horizons Franchising
Group, Inc.,

                                   Defendant(s),



                       ORDER VACATING ORDER TO SHOW CAUSE

     The Court having issued an Order to Show Cause on 4/24/2020, and the appropriate
action having been taken;

    IT IS HEREBY ORDERED that the Court's Order to Show Cause is satisfied and hereby
vacated.

     SO ORDERED.




                                                   s/Linda V. Parker
                                                   Linda V. Parker
                                                   U.S. District Judge




                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/R Loury
                                                   Case Manager

Dated: April 30, 2020
